Restoring NTDTV Television broadcasts to China via Eutelsat (written declaration)
- (IT) Mr President, ladies and gentlemen, thank you on behalf of those who supported this initiative. I would like to thank the more than 440 members who added their signatures. This Parliament requests Eutelsat to restore NTDTV broadcasts in China: the freedom to obtain information and knowledge is a basic human right. This Parliament is demonstrating, as it has done over the Sakharov Prize, Hu Jia and the invitation to the Dalai Lama, that when we criticise China or the EU over human rights, we do this to promote the freedom of the Chinese people.